EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of June 19, 2008 between
Oregano’s Pizza Bistro, Inc., an Arizona corporation (the “Company”) and Mark S.
Russell (the “Employee”).
 
INTRODUCTION
 
Contemporaneously with the execution and delivery of this Agreement, Restaurant
Acquisition Partners, Inc. (the “Parent”), Oregano’s Acquisition, Inc.,
Oregano’s Holdings LLC, the Company and the Employee have entered into that
certain Agreement and Plan of Merger, dated as of June 19, 2008 (the “Merger
Agreement”). The Company and the Parent desire the Employee’s continued
employment with the Company, and the Employee wishes to accept such continued
employment, upon the terms and conditions contained in this Agreement.


This Agreement shall be effective as of the Closing (as defined in the Merger
Agreement) (the “Commencement Date”). In the event that the Closing does not
occur, this Agreement shall be null and void and of no effect.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:


1.    Definitions


(a)    “Affiliate” means any person, firm, corporation, partnership, association
or entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company. For
these purposes, “control” shall mean the direct or indirect ownership of equity
securities of the applicable entity possessing the right to more than fifty
percent (50%) of the combined ordinary voting power of the outstanding voting
equity securities of such entity.


(b)    “Board of Directors” means the Board of Directors of the Company.


(c)    “Cause” means the occurrence of any of the following events: (i) any act
of gross negligence or willful misconduct which the Company deems to be
materially injurious to the Company, which remains uncured after ten (10) days
written notice by the Company; (ii) any act by the Employee of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company; or (iii) conviction of, or entry of a pleading of guilty or no contest
by the Employee with respect to a felony or any other crime involving
dishonesty.


(d) “Change in Control” means any of the following events:


(i) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity;


1

--------------------------------------------------------------------------------


 
(ii) the consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the stockholders of the Company
approve a plan of complete liquidation of the Company;


(iii) the composition of the Board of Directors changes, such that individuals
who, as of the Commencement Date, were members of the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the
shareholders of the Company, was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a person other than the Board of Directors; or


(iv) any “person” (as defined below) who, by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company. For
purposes of this Section 1(d)(iv), the term “person” shall have the same meaning
as when used in Sections 13(d) and 14(d) of the Exchange Act but shall exclude
(1) a trustee or other fiduciary holding securities under an employee benefit
plan maintained by the Company or an Affiliate and (2) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock.


Notwithstanding the foregoing, the term “Change in Control” shall not include a
transaction the sole purpose of which is (a) to change the state of the
Company’s incorporation, (b) to form a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction; or (c) to make an initial public
offering of the Company’s stock.


(e) “Code” means the Internal Revenue Code of 1986, as amended.


(f) “Confidential Information” means data and information relating to the
business of the Company or an Affiliate which is or has been disclosed to the
Employee or of which the Employee became aware as a consequence of or through
his relationship to the Company or an Affiliate and which has value to the
Company or an Affiliate and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or an Affiliate (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.


2

--------------------------------------------------------------------------------


 
(g) “Disability” means the inability of the Employee to perform his duties and
responsibilities hereunder with appropriate accommodation due to a physical,
mental, or emotional impairment, as determined by an independent qualified
physician (who may be engaged by the Company), for a one hundred (180)
consecutive day period or for an aggregate of two hundred ten (210) days during
any three hundred sixty-five (365) day period.


(h) “Exchange Act” means the U.S. Securities and Exchange Act of 1934, as
amended.


(i) “Good Reason” means the occurrence of any of the following events which is
not cured by the Company within thirty (30) days after the Employee’s written
notice to the Company of the same: (i) the nature of the Employee’s duties or
the scope of his responsibilities are materially modified to the Employee’s
detriment without the Employee’s written consent, (ii) material diminution of
the Employee’s base salary without the Employee’s written consent, (iii) the
Company changes the location of the Employee’s place of employment to more than
fifty (50) miles from its present location, or (iv) a material breach of this
Agreement by the Company; provided that with respect to any of the foregoing
events, the Employee gives the Company notice of the event within thirty (30)
days of the date of the event and provided the Employee resigns effective upon
not less than fourteen (14) days, and not more than thirty (30) days notice to
the Company after the expiration of the Company’s thirty (30) day cure period.
 
(j) “Specified Employee” shall mean a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, as determined by the Compensation
Committee of the Board of Directors.


(k) “Termination Date” means the date which corresponds to the first to occur of
(i) the death or Disability of the Employee, (ii) the last day of the Term as
provided in Section 4(a) below, (iii) the date for termination of employment set
forth in a notice given pursuant to Section 4(b) below, or (iv) the actual date
of the Employee’s termination of employment.


(l) “Trade Secrets” means information including, but not limited to, technical
or nontechnical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.


2. Terms and Conditions of Employment.


(a) Employment. The Company hereby employs the Employee as its Vice-Chairman and
the Employee accepts employment with the Company in such capacity.


3

--------------------------------------------------------------------------------



(b) Exclusivity. Throughout the Employee’s employment hereunder, the Employee
shall devote substantially all the Employee’s time, energy and skill during
regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.


(c) Place of Employment. The Employee shall perform his duties hereunder
principally at the Company’s Scottsdale, Arizona office, with such travel to
such other locations from time to time as required.


3. Compensation.


(a) Base Salary. In consideration for the Employee’s services hereunder, the
Company shall pay to the Employee an annual base salary in the amount of Three
Hundred Thousand Dollars $300,000.00 in accordance with the normal payroll
payment practices of the Company and subject to such deductions and withholdings
as law or policies of the Company, from time to time in effect, require.


(b) Bonus and Stock Incentive Plan. The Employee shall be entitled to
participate in the Company’s Executive Management Bonus Plan and the Company’s
Stock Incentive Plan, if any, subject to the terms and conditions thereof.


(c) Vacation. The Employee shall be entitled to vacation in accordance with
Company policy, but in any event the Employee shall be entitled to no less than
4 weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.


(d) Expenses. The Employee shall be entitled to be reimbursed in accordance with
the policies of the Company, as adopted and amended from time to time, for all
reasonable and necessary expenses incurred by the Employee in connection with
the performance of the Employee’s duties of employment hereunder. The Employee
shall, as a condition to such reimbursement, submit verification of the nature
and amount of such expenses, in accordance with the reimbursement policies
adopted from time to time by the Company.


(e) Benefits. The Employee shall be entitled to participate in all employee
benefit plans as generally may be made available to similarly situated employees
of the Company from time to time; provided, however, that nothing contained
herein shall require the establishment or continuation of any particular plan or
program.


4. Term, Termination and Termination Payments.


(a) Term. The term of this Agreement (the “Term”) shall commence as of the
Commencement Date and shall expire on the third (3rd) anniversary of the
Commencement Date. Thereafter, this Agreement shall be automatically renewed and
the Term extended for additional consecutive terms of one (1) year (each, a
“Renewal Term”), unless such renewal is objected to by either the Company or the
Employee upon sixty (60) days written notice prior to the commencement of the
next Renewal Term. In the event of renewal, the last day of the Renewal Term
shall be deemed the new Termination Date.


4

--------------------------------------------------------------------------------


 
(b) Termination. The Employee’s employment by the Company hereunder may be
terminated before expiration of the Term (i) by mutual agreement of the Employee
and the Company; (ii) by the Employee with Good Reason; (iii) by the Employee
within thirty (30) days following a Change in Control; (iv) by the Company
without Cause, (v) by the Company for Cause; or (vi) by the Company or the
Employee due to the Disability of the Employee. This Agreement shall also
terminate immediately upon the death of the Employee. Notice of termination by
either the Company or the Employee shall be given in writing and shall specify
the basis for termination and the Termination Date.


(c) Effect of Termination. Upon termination of the Employee’s employment
hereunder, the Company shall have no further obligation to the Employee or the
Employee’s estate with respect to this Agreement, except for payment of salary
amounts, if any, accrued pursuant to Section 3(a) hereof and unpaid at the
Termination Date, and termination payments, if any, set forth in Section 4(d)
hereof, as applicable.


(d) Certain Terminations. If the Employee terminates his employment pursuant to
Section 4(b)(ii) or (iii), if the Company terminates the Employee’s employment
pursuant to Section 4(b)(iv), or if the Company objects to the renewal of the
Agreement pursuant to Section 4(a), the Company shall be obligated to continue
to pay the Employee his annual base salary in effect at the time of termination
of employment for eighteen (18) months after the Termination Date. Payments made
under this Section 4(d) shall be paid as a salary continuation beginning with
the first payroll period following the Termination Date and each such salary
continuation payment shall be deemed to be a separate payment for purposes of
Section 409A of the Code. The Employee shall be entitled to participate in the
Company’s employee benefit plans during the salary continuation period in
accordance with the terms of such plans or programs in effect from time to time,
and to the extent permitted by applicable law.


(e) Release. Notwithstanding any other provision hereof, the Company’s
obligation to pay the severance benefit set forth in Section 4(d), if
applicable, will be contingent upon the Employee executing and providing to the
Company (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) a form of release agreement
provided by the Company. The Employee shall execute the release within such
period as is provided for in the applicable release agreement, following the
Company’s provision of such release agreement to the Employee in connection with
the Employee’s termination of employment.


(f) Compliance with Code Section 409A. To the fullest extent applicable, amounts
and other benefits payable under this Agreement are intended to be exempt from
the definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under the final
Treasury regulations promulgated under Code Section 409A and, to the extent that
any such amount or benefit is or becomes subject to Code Section 409A due to a
failure to qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such final Treasury regulations, this Agreement
is intended to comply with the applicable requirements of Section 409A of the
Code with respect to such amounts or benefits and will be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent. Notwithstanding anything herein to the contrary, (i) if on
the date the Employee “separates from service” within the meaning of Treasury
Regulation section 1.409A-1(h), (A) the Company is publicly traded, (B) the
Employee is a Specified Employee, and (C) the Company reasonably determines that
(x) a payment or benefit payable hereunder as a result of the Employee’s
termination of employment constitutes nonqualified deferred compensation that is
subject to the requirements of Section 409A of the Code and (y) the deferral of
the commencement of such payments or benefits is necessary in order to prevent
any accelerated or additional tax under Section 409A of the Code, then the
Company will withhold and accumulate such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Employee) until the date that is six months following Employee’s separation
from service date (or the earliest date as is permitted under Section 409A of
the Code), at which time the withheld and accumulated payments shall be paid to
the Employee in a single lump sum payment and (ii) if any other payments of
money or other benefits due to Employee hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax.


5

--------------------------------------------------------------------------------


5. Ownership and Protection of Proprietary Information.


(a) Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to him by the Company, the Employee will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.


(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of the employment of the Employee with the Company for any
reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(d) hereof), the Employee will promptly
deliver to the Company all property belonging to the Company, including, without
limitation, all Confidential Information and Trade Secrets (and all embodiments
thereof) then in the Employee’s custody, control or possession.


(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Employee prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Employee for a period of two years following
the termination of this Agreement. The covenants restricting the use of Trade
Secrets will continue and be maintained by the Employee following termination of
this Agreement for so long as permitted by applicable law.


6

--------------------------------------------------------------------------------


6. Contracts or Other Agreements with Former Employer or Business.


The Employee hereby represents and warrants that he is not subject to any
employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business.


7. Remedies.


(a) The Employee agrees that the covenants and agreements contained in Sections
5 and 6 hereof are of the essence of this Agreement; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of the Company and the business of the Company; that the Employee has access to
and knowledge of the Company’s business and financial plans; that irreparable
loss and damage will be suffered by the Company should the Employee breach any
of such covenants and agreements; that each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from the other and remaining provisions of this Agreement;
that the unenforceability of any such covenant or agreement shall not affect the
validity or enforceability of any other such covenant or agreements or any other
provision or provisions of this Agreement; and that, in addition to other
remedies available to it, the Company shall be entitled to specific performance
of this Agreement and to both temporary and permanent injunctions to prevent a
breach or contemplated breach by the Employee of any of such covenants or
agreements.


8. No Set-Off.


The existence of any claim, demand, action or cause of action by the Employee
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder. Unless otherwise set forth
herein, the existence of any claim, demand, action or cause of action by the
Company against the Employee, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employee of
any of his rights hereunder.
 
7

--------------------------------------------------------------------------------



9. Notice.


All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):



 
If to the Company:
Oregano’s Pizza Bistro, Inc.

   
7217 East Shea Blvd

   
Scottsdale, AZ 85260

   
Attention: President

   
Telephone: 480-829-0898

   
Facsimile: 480-998-3926

 

 
If to the Employee:
Mark S. Russell

   
c/o Alex Poulos, Esq.

   
Tiffany & Bosco, P.A.

   
2525 E. Camelback Road

   
Third Floor

   
Phoenix, AZ 85016

   
Telephone: 602-255-6000

   
Facsimile: 602-255-0103

 
Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.


10. Miscellaneous.


(a) Assignment. Neither this Agreement nor any right of the parties hereunder
may be assigned or delegated by any party hereto without the prior written
consent of the other party.


(b) Waiver. The waiver by the Company of any breach of this Agreement by the
Employee shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.


(c)   Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Arizona
with the Company bearing responsibility for the filing costs charged by the AAA
for such arbitration. However the provisions of this Section will not prevent
the Company from instituting an action in a court of law under this Agreement
for specific performance of this Agreement or temporary or permanent injunctive
relief as provided in Section 7 hereof. The parties hereto agree that the
exclusive venue for any such lawsuit will be Arizona and the Employee consents
to the exercise of personal jurisdiction of Arizona for the purposes of such
lawsuit.


8

--------------------------------------------------------------------------------


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
9 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. Any award rendered by the arbitrator shall be accompanied by a written
opinion providing the reasons for the award. The arbitrator’s award shall be
final and non-appealable. Nothing in this Subsection shall prevent the parties
from settling any dispute or controversy by mutual agreement at any time.


(d) Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Arizona (without regard to choice of
law provisions).


(e) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.


(f) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g) Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h) Captions and Section Headings. Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.


(i) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original hereof, but all of which together will
constitute one and the same instrument.


9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.


THE COMPANY:
 
OREGANO’S PIZZA BISTRO, INC.
   
By:  /s/ Mark S. Russell
Mark S. Russell
 
Title: President
   
THE EMPLOYEE:
 
By: /s/ Mark S. Russell

 




- Signature Page to the Employment Agreement -

--------------------------------------------------------------------------------

